                        IN THE UNITED STATES DISTRICT
                       COURT FOR THE WESTERN DISTRICT
                        OF TENNESSEE EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                                       Cr. No. 1:18-cr-10039-001-STA

JORDAN T. LAWRENCE



                        ORDER ON SUPERVISED RELEASE
                                 VIOLATION


       This cause came on to be heard on April 30, 2019, Assistant United States

Attorney Matt Wilson appeared for the government and the defendant was represented

by the Assistant Federal Public Defender, Dianne Smothers, who was appointed. The

defendant admitted to the allegations 1, 2 and 4 as set forth in the Supervised Release

Violation Petitions, Docket Entry 21 and 32. The defendant did not admit to allegation

3 regarding restitution. After questioning the defendant and hearing statements of

counsel, the Court accepts the guilty plea as to allegation 1, 3 and 4. The Court

ORDERED at this time to hold this matter in abeyance and ORDERED that the

defendant is to follow and comply with all conditions of supervised release.

      The defendant is remanded to the custody of the U.S. Marshal’s office.

      SO ORDERED this 30th day of April, 2019.


                                                          s/ S. Thomas Anderson
                                                          S. Thomas Anderson
                                                          Chief U.S. District Judge
